 



EXHIBIT 10.2
OPINION RESEARCH CORPORATION
DEFERRED COMPENSATION PLAN
PARTICIPATION AGREEMENT

     
Name:
                                                                                
Effective Date:                                                               ,
20                    

Subject to the provisions of the Opinion Research Corporation Deferred
Compensation Plan, as amended (the “Plan”), I request that, pursuant to
Section 3 of the Plan, compensation otherwise payable to me by Opinion Research
Corporation (the “Company”) be paid to me on a deferred basis as indicated on
this form.



A.   Deferred Amount: Salary (check and complete (1) or (2)):

             
___
    (1 )   Defer ___% of my salary each pay period beginning on the effective
date of this Agreement.
 
           
___
    (2 )   Defer $ ___of my salary each pay period beginning on the effective
date of this Agreement.



B.   Deferred Amount: Bonus (check and complete (1) or (2)):

             
___
    (1 )   Defer ___% of any bonus attributable to service performed in 20___.
 
           
___
    (2 )   Defer the lesser of $ ___or 100% of any bonus attributable to service
performed in 20___.



C.   Payment Date (check and complete (1) or (2)):

     I elect to have payment of any amounts specified in Parts A and B of this
Agreement, made to me as specified below:

             
___
    (1 )   As soon as administratively feasible following the termination of my
employment with the Company. Please note, certain employees may be subject to a
six month waiting period for distributions as a result of federal tax law
changes
 
           
___
    (2 )   As soon as administratively feasible following the earlier of
January 1, ___ (in-service payment date), or the termination of my employment
with the Company. See note above regarding six month waiting period
requirements.



D.   Change of Control Payment (check only if electing to be paid on Change of
Control):

     
___
  I elect to have payment made to me of my full benefit under the Plan in the
event there is a Change of Control (as defined in the Plan). Please note, the
definition of Change of Control may be modified to comply with certain changes
in the federal tax laws.

- 25 -



--------------------------------------------------------------------------------



 



OPINION RESEARCH CORPORATION
DEFERRED COMPENSATION PLAN
PARTICIPATION AGREEMENT

     
Name:
                                                                                
  Effective Date:                                          
                    , 20                    



E.   Beneficiary Designation

My designated beneficiary(ies) with respect to benefits payable under the Plan
in the event of my death shall be (print instructions; use separate sheet if
needed):
                                                                                                                                                                                    
                                                                                                                                                                                    
                                                                                                                                                                                    
                                                                                                                                                                                    



F.   Election To Purchase Company Stock (check only if electing to purchase
Company stock):

     
___
  I elect that, to the extent permitted under and consistent with the terms of
any offering period established under the Company’s Stock Purchase Plan for
Non-Employee Directors and Designated Employees and Consultants (the “Non-
Qualified Stock Purchase Plan”), a portion of the amount I have elected to have
deferred from my taxable compensation under the applicable provisions of this
Agreement and which is payable subsequent to the effective date of this
Agreement, be used exclusively to purchase common stock of the Company under the
terms of the Non-Qualified Stock Purchase Plan, such stock to be thereafter held
as a Permissible Investment of my Plan Deferral Account under the terms of the
Plan. I agree that this election shall be irrevocable except prospectively and
that any shares of stock acquired by reason of this election shall be held and
shall be distributed pursuant to the terms of the Plan. This election shall be
applicable to the following portion of each of my subsequent deferrals:

             
 
  Deferred Amount: Salary       $                                         or
                                        %
 
  Deferred Amount: Bonus       $                                         or
                                        %

Excess Amounts. I understand that if my election, as set forth above, would
result in an election of any amount in excess of the amount that may be used for
the purchase of shares under the Non-Qualified Stock Purchase Plan for any
offering period thereunder, such excess shall be treated as of the end of the
offering period as a deferral under the Plan to which the above election does
not apply.

- 26 -



--------------------------------------------------------------------------------



 



OPINION RESEARCH CORPORATION
DEFERRED COMPENSATION PLAN
PARTICIPATION AGREEMENT

     
Name:
                                                                                
  Effective Date:                                          
                    , 20                    



G:   Stock Purchase Plan Waiver

I hereby agree that, under the terms of the Plan, my election set forth in
Section F above also obligates me to waive certain rights which I might
otherwise have under the terms of the Non-Qualified Stock Purchase Plan and, by
executing this Agreement, I hereby waive all such rights as required under the
terms of the Plan, including, but not limited to any rights that I may have to
beneficial ownership of any stock acquired pursuant to such election or to
receive a distribution of, hold, control, or otherwise take custody of any such
stock or certificates or other documents indicating ownership of such shares of
the stock until such time as such beneficial ownership or distribution is
permitted under the terms of the Plan. I also understand that I agree not to
revoke my election under Section F of this Participation Agreement, or any
corresponding election deemed to have been made to purchase stock under the
terms of the Non-Qualified Stock Purchase Plan, except prospectively, and waive
any right to revoke such election as I may have under the terms of the
Non-Qualified Stock Purchase Plan. I further understand that all shares
purchased by reason of this election shall be distributed in-kind and in no
other form of payment.



H.   Limited Power of Attorney

I hereby acknowledge that amounts that I elect to defer from my taxable
compensation under this Agreement and do not use to purchase Company stock are
deposited into a brokerage account in the name of the Plan. The Company may
choose to grant me a limited power of attorney to invest these amounts in
Permissible Investments at my discretion. In no case may I withdraw funds or
securities from the account. If such limited power of attorney is granted, it
may be rescinded at any time without notice.



I.   Execution

I have read the Opinion Research Corporation Deferred Compensation Plan and the
Opinion Research Non-Qualified Stock Purchase Plan, and understand that this
Agreement shall be effective as of the date prescribed by the Plan, and that
amounts deferred under the Plan in accordance with this Agreement shall be paid
to me only in accordance with the terms of the above referenced Plans and this
Agreement.

     
Signature:                                                                                
  Signature Date:                                                              ,
20                    

Submit this form to The Opinion Research Corporation Deferred Compensation Plan
Administrative Committee, Attention: Carol Moss
TO BE COMPLETED BY THE ADMINISTRATIVE COMMITTEE

- 27 -



--------------------------------------------------------------------------------



 



     
Signed:                                                             
  Agreement Submission
Date:                                                            
Print Name:                                                             
  Committee Signature
Date:                                                            

- 28 -